UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, DC 20549 FORM N-Q QUARTERLY SCHEDULE OF PORTFOLIO HOLDINGS OF REGISTERED MANAGEMENT INVESTMENT COMPANY Investment Company Act file number:811-04670 DWS Global/International Fund, Inc. (Exact name of registrant as specified in charter) 345 Park Avenue New York, NY 10154 (Address of principal executive offices)(Zip code) Paul Schubert 60 Wall Street New York, NY 10005 (Name and address of agent for service) Registrant's telephone number, including area code:(212) 250-3220 Date of fiscal year end:12/31 Date of reporting period:3/31/2013 ITEM 1. SCHEDULE OF INVESTMENTS Investment Portfolio as ofMarch 31, 2013(Unaudited) DWS RREEF Global Infrastructure Fund Shares Value ($) Common Stocks 96.6% Australia 1.9% Transurban Group(Cost $30,758,462) Bermuda 1.4% Brookfield Infrastructure Partners LP (a) (Cost $23,174,897) Brazil 1.0% Cia de Saneamento Basico do Estado de Sao Paulo (ADR)* (a) (Cost $14,097,903) Canada 17.6% Enbridge, Inc. (a) Pembina Pipeline Corp. (a) TransCanada Corp. (a) (Cost $256,907,644) China 1.9% Jiangsu Expressway Co., Ltd. "H" Zhejiang Expressway Co., Ltd. "H" (Cost $33,501,675) Germany 1.1% Hamburger Hafen und Logistik AG(Cost $20,555,255) Hong Kong 5.5% Beijing Enterprises Holdings Ltd. China Merchants Holdings International Co., Ltd. ENN Energy Holdings Ltd. (Cost $78,490,365) Italy 2.3% Snam SpA(Cost $36,525,942) Japan 2.7% Tokyo Gas Co., Ltd. (a) (Cost $39,353,953) Luxembourg 3.9% SES SA(Cost $59,196,580) Mexico 2.6% Infraestructura Energetica Nova SAB de CV* Promotora y Operadora de Infraestructura SAB de CV* (Cost $37,932,538) Netherlands 0.9% Koninklijke Vopak NV(Cost $15,859,830) Spain 2.8% Ferrovial SA (a) (Cost $44,142,050) Switzerland 1.0% Flughafen Zuerich AG (Registered)(Cost $15,502,991) United Kingdom 8.3% National Grid PLC United Utilities Group PLC (Cost $125,176,373) United States 41.7% American Tower Corp. (REIT) Aqua America, Inc. Cheniere Energy, Inc.* Crown Castle International Corp.* Enbridge Energy Management LLC ITC Holdings Corp. (a) MPLX LP (a) NiSource, Inc. Northeast Utilities 16 ONEOK, Inc. Pepco Holdings, Inc. (a) PG&E Corp. SBA Communications Corp. "A"* (a) SemGroup Corp. "A"* Sempra Energy Spectra Energy Corp. (Cost $584,970,940) Total Common Stocks (Cost $1,416,147,398) Securities Lending Collateral 17.8% Daily Assets Fund Institutional, 0.14% (b) (c) (Cost $291,175,634) Cash Equivalents 3.1% Central Cash Management Fund, 0.12% (b) (Cost $49,751,844) % of Net Assets Value ($) Total Investment Portfolio (Cost $1,757,074,876) † Other Assets and Liabilities, Net Net Assets For information on the Fund's policies regarding the valuation of investments and other significant accounting policies, please refer to the Fund's most recent semi-annual or annual financial statements. * Non-income producing security. † The cost for federal income tax purposes was $1,763,872,667.At March 31, 2013, net unrealized appreciation for all securities based on tax cost was $154,826,752.This consisted of aggregate gross unrealized appreciation for all securities in which there was an excess of value over tax cost of $167,484,938 and aggregate gross unrealized depreciation for all securities in which there was an excess of tax cost over value of $12,658,186. (a) All or a portion of these securities were on loan.The value of securities loaned at March 31, 2013 amounted to $280,066,304 which is 17.1% of net assets. (b) Affiliated fund managed by Deutsche Investment Management Americas Inc.The rate shown is the annualized seven-day yield at period end. (c) Represents collateral held in connection with securities lending.Income earned by the Fund is net of borrower rebates. ADR: American Depositary Receipt REIT: Real Estate Investment Trust At March 31, 2013 the DWS RREEF Global Infrastructure Fund had the following sector diversification: Sector Diversification Market Value ($) As a % of Common Stocks Utilities 39.2 % Energy 27.9 % Industrials 15.0 % Financials 7.0 % Telecommunication Services 6.9 % Consumer Discretionary 4.0 % Total 100.0 % Sector diversification is subject to change. Fair Value Measurements Various inputs are used in determining the value of the Fund's investments. These inputs are summarized in three broad levels. Level 1 includes quoted prices in active markets for identical securities. Level 2 includes other significant observable inputs (including quoted prices for similar securities, interest rates, prepayment speeds, and credit risk). Level 3 includes significant unobservable inputs (including the Fund's own assumptions in determining the fair value of investments). The inputs or methodology used for valuing securities are not necessarily an indication of the risk associated with investing in those securities. The following is a summary of the inputs used as of March 31, 2013 in valuing the Fund's investments. Assets Level 1 Level 2 Level 3 Total Common Stocks Australia $
